Exhibit 99.1 PO Box 9005 Quakertown PA 18951-9005 www.qnbbank.com FOR IMMEDIATE RELEASE QNB CORP. REPORTS INCREASED EARNINGS FOR SECOND QUARTER 2016 QUAKERTOWN, PA (July 26, 2016) QNB Corp. (the “Company” or “QNB”) (OTC Bulletin Board: QNBC), the parent company of QNB Bank (the “Bank”), reported net income for the second quarter of 2016 of $2,098,000, or $0.62 per share on a diluted basis. This compares to net income of $1,934,000, or $0.58 per share on a diluted basis, for the same period in 2015. For the six months ended June 30, 2016, QNB reported net income of $4,363,000, or $1.29 per share on a diluted basis. This compares to net income of $4,070,000, or $1.22 per share on a diluted basis, reported for the same period in 2015. For the second quarter ended June 30, 2016, the rate of return on average assets and average shareholders’ equity was 0.84% and 9.01%, respectively, compared with 0.81% and 8.83%, respectively, for the second quarter 2015. For six months ended June 30, 2016, the rate of return on average assets and average shareholders’ equity was 0.87% and 9.44%, respectively, compared with 0.85% and 9.41%, respectively, for the same period in 2015. Total assets as of June 30, 2016 were $1,030,238,000 compared with $1,020,936,000 at December 31, 2015. Loans receivable at June 30, 2016 were $604,478,000 compared with $615,270,000 at December 31, 2015, a decrease of $10,792,000, or 1.8%. Total deposits at June 30, 2016 were $893,285,000 compared with $889,786,000 at December 31, 2015. “Earnings growth has exceeded our expectations for the first half of the year. In the second quarter, net income increased 8.5% and earnings per share grew 6.9%,” said David W. Freeman, President and Chief Executive Officer. “Household growth reached record levels in June, and we continue to see improvement in asset quality.” Mr. Freeman added, “QNB Financial Services, our wealth management and retail brokerage business expanded assets under management to $86 million in at June 30, 2016, an increase of approximately $16 million from December 31, 2015.” Net Interest Income and Net Interest Margin Net interest income for the quarter and six months ended June 30, 2016 totaled $7,019,000 and $14,140,000, respectively, an increase of $377,000 and $811,000, respectively, from the same periods in 2015. The net interest margin for the second quarter of 2016 increased to 3.08% compared with 3.06% for the second quarter of 2015. Net interest margin for the six months ended June 30, 2016 was 3.11%, an increase of four basis points compared to the same period in 2015. Low interest rates and loan rate competition continues to exert pressure on asset yields, however, the growth in average loans as a percent of average earning assets as well as sustained growth in non-interest bearing deposits contributed to the improvement in net interest margin. The yield on earning assets increased two basis points from 3.54% for the second quarter of 2015 to 3.56% for the second quarter of 2016. For the six months ended June 30, 2016, the yield on earning assets increased four basis points, from 3.55% in 2015 to 3.59% in 2016. The cost of interest-bearing liabilities increased slightly to 0.58% for the second quarter and six months ended June 30, 2016, compared with the same periods in 2015. Page 2 of 5 Asset Quality, Provision for Loan L oss and Allowance for Loan Loss QNB recorded a $125,000 provision for loan losses in the first quarter of 2016; no provision was required for the second quarter 2016.QNB's allowance for loan losses of $7,550,000 represents 1.25% of loans receivable at June 30, 2016 compared to $7,554,000, or 1.23% of loans receivable at December 31, 2015, and $7,655,000, or 1.32% of loans receivable at June 30, 2015. Net loan charge-offs were $129,000 for the first six months of 2016, or 0.04% annualized of total average loans, compared with net charge-offs of $406,000, or 0.14% annualized of total average loans for the same period in 2015. Asset quality improved over the past six months and prior year with total non-performing assets of $12,583,000 as of June 30, 2016 compared with $13,372,000 as of December 31, 2015, and $15,019,000 as of June 30, 2015. Included in this classification are non-performing loans, other real estate owned (OREO) and repossessed assets, and non-accrual pooled trust preferred securities. Total non-performing loans, which represent loans on non-accrual status, loans past due 90 days or more and still accruing interest and restructured loans were $10,183,000, or 1.68% of loans receivable at June 30, 2016, compared with $10,719,000, or 1.74% of loans receivable at December 31, 2015, and $12,090,000, or 2.09% of loans receivable at June 30, 2015. In cases where there is a collateral shortfall on impaired loans, specific impairment reserves have been established based on updated collateral values even if the borrower continues to pay in accordance with the terms of the agreement. At June 30, 2016, $6,319,000, or approximately 73% of the loans classified as non-accrual are current or past due less than 30 days. Commercial loans classified as substandard or doubtful, which includes non-performing loans, also improved. At June 30, 2016 substandard or doubtful loans totaled $23,476,000, a reduction of $3,849,000, or 14.1%, from the $27,325,000 reported at December 31, 2015 and a decrease of $5,885,000, or 20.0%, from the $29,361,000 reported at June 30, 2015. QNB had no OREO and other repossessed assets as of June 30, 2016 and December 31, 2015 compared with three properties and one piece of leased equipment with a carrying value of $198,000 and $37,000, respectively, at June 30, 2015. Non-accrual pooled trust preferred securities are carried at fair value of $2,400,000, $2,653,000, and $2,694,000, at June 30, 2016, December 31, 2015, and June 30, 2015, respectively. Non-Interest Income Total non-interest income was $1,374,000 for the second quarter of 2016, a decrease of $225,000, or 14.1%, compared with the same period in 2015. Non-interest income for the six months ended June 30, 2016 was $2,950,000, a decrease of $326,000, or 10.0%, compared to the same period in 2015. Net gains on investment securities declined $199,000, or 93.0%, from $214,000 in second quarter 2015 to $15,000 in second quarter 2016. Retail brokerage and advisory fees declined $78,000, or 38.2%, to $126,000 for the second quarter 2016 compared to the same period in 2015. Fees for services to customers decreased $7,000, or 1.7%, from $404,000 at June 30, 2015 to $397,000 at June 30, 2016, due primarily to a decrease in net overdraft income and the elimination of an ATM network service charge in September 2015. QNB originates residential mortgage loans for sale in the secondary market. Net gains on sale of loans decreased $48,000, or 40.3%, from $119,000 during the second quarter of 2015 to $71,000 during the second quarter 2016 due to a decline in residential mortgage activity. These reductions in fee income were offset in part by a $28,000, or 7.1%, increase in ATM and debit card income to $422,000 for the second quarter 2016, due to increases in card-based transactions and expansion of checking account households. The net gain from trading activity of $52,000 for the second quarter of 2016 increased $86,000, or 252.9%, compared to the net loss of $34,000 for the second quarter of 2015. The “other” category of non-interest income declined slightly when comparing the second quarter of 2016 and 2015. Page 3 of 5 Non-Interest Expense Total non-interest expense was $5,593,000 for the second quarter of 2016, decreasing $71,000, or 1.3%, from the same period in 2015. For the six months ended June 30, 2016 non-interest expense decreased $79,000 to $11,112,000, compared to the same period in 2015. Salaries and benefits expense decreased $65,000, or 2.1%, to $2,988,000 when comparing the two quarters. Net occupancy and furniture and equipment expense decreased $21,000, or 2.4%, to $866,000 for the second quarter 2016, primarily due to decreased utilities and rent expenses. Other non-interest expense increased $15,000, when comparing second quarter 2016 with second quarter 2015, primarily due to increased marketing and foreclosure expenses which were offset by decreased third party services and state tax expenses. Provision for income taxes increased $119,000 in the second quarter 2016. The effective tax rate for the second quarter of 2016 and 2015 was 25.1% and 23.2%, respectively. The increase in effective rate was due to a higher proportion of taxable income and increased state income taxes during the first half of 2016 compared to the same period in 2015. About the Company QNB Corp. is the holding company for QNB Bank, which is headquartered in Quakertown, Pennsylvania. QNB Bank currently operates eleven branches in Bucks, Montgomery and Lehigh Counties and offers commercial and retail banking services in the communities it serves. In addition, the Company provides securities and advisory services under the name of QNB Financial Services through Investment Professionals, Inc., a registered Broker/Dealer and Registered Investment Advisor, and title insurance as a member of Laurel Abstract Company LLC. More information about QNB Corp. and QNB Bank is available at www.qnbbank.com. Forward Looking Statement This press release may contain forward-looking statements as defined in the Private Securities Litigation Act of 1995. Actual results and trends could differ materially from those set forth in such statements due to various factors. Such factors include the possibility that increased demand or prices for the Company’s financial services and products may not occur, changing economic and competitive conditions, technological developments, and other risks and uncertainties, including those detailed in the Company’s filings with the Securities and Exchange Commission, including "Item lA. Risk Factors," set forth in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2015. You should not place undue reliance on any forward-looking statements. These statements speak only as of the date of this press release, even if subsequently made available by the Company on its website or otherwise. The Company undertakes no obligation to update or revise these statements to reflect events or circumstances occurring after the date of this press release. Contacts: David W. Freeman Janice McCracken Erkes President & Chief Executive Officer Chief Financial Officer 215-538-5600 x-5619 215-538-5600 x-5716 dfreeman@qnbbank.com jmccracken@qnbbank.com Page 4 of 5 QNB Corp. Consolidated Selected Financial Data (unaudited) (Dollars in thousands) Balance Sheet (Period End) 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Assets $ 1,030,238 $ 1,004,552 $ 1,020,936 $ 1,039,317 $ 955,245 Investment securities Trading 3,459 4,006 4,189 3,625 3,871 Available-for-sale 344,253 345,118 361,915 362,568 330,231 Held-to-maturity 147 147 147 147 146 Loans held-for-sale 184 90 987 320 466 Loans receivable 604,478 601,686 615,270 582,255 578,256 Allowance for loan losses ) Net loans 596,928 594,130 607,716 574,586 570,601 Deposits 893,285 865,360 889,786 908,674 826,081 Demand, non-interest bearing 117,650 105,660 98,543 98,092 97,060 Interest-bearing demand, money market and savings 547,262 532,597 563,867 581,488 494,877 Time 228,373 227,103 227,376 229,094 234,144 Short-term borrowings 36,693 40,426 37,163 32,588 32,896 Shareholders' equity 97,207 94,955 90,443 90,996 88,537 Asset Quality Data (Period End) Non-accrual loans $ 8,685 $ 8,834 $ 9,420 $ 8,082 $ 9,823 Loans past due 90 days or more and still accruing 65 8 11 52 90 Restructured loans 1,433 1,268 1,288 626 2,177 Non-performing loans 10,183 10,110 10,719 8,760 12,090 Other real estate owned and repossessed assets - 235 Non-accrual pooled trust preferred securities 2,400 2,655 2,653 2,600 2,694 Non-performing assets $ 12,583 $ 12,765 $ 13,372 $ 11,360 $ 15,019 Allowance for loan losses $ 7,550 $ 7,556 $ 7,554 $ 7,669 $ 7,655 Non-performing loans / Loans excluding held-for-sale % Non-performing assets / Assets % Allowance for loan losses / Loans excluding held-for-sale % Page 5 of 5 QNB Corp. Consolidated Selected Financial Data (unaudited) (Dollars in thousands, except per share data) Three months ended, Six months ended, For the period: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 6/30/16 6/30/15 Interest income $ 8,184 $ 8,280 $ 8,184 $ 8,138 $ 7,746 $ 16,464 $ 15,553 Interest expense 1,165 1,159 1,159 1,123 1,104 2,324 2,224 Net interest income 7,019 7,121 7,025 7,015 6,642 14,140 13,329 Provision for loan losses - 125 140 - 60 125 60 Net interest income after provision for loan losses 7,019 6,996 6,885 7,015 6,582 14,015 13,269 Non-interest income: Fees for services to customers 397 383 417 434 404 780 806 ATM and debit card 422 388 418 397 394 810 756 Retail brokerage and advisory income 126 170 129 180 204 296 377 Net gain (loss) on investment securities available-for-sale 15 319 ) 83 214 334 717 Net gain (loss) from trading activity 52 34 16 36 ) 86 ) Net gain on sale of loans 71 49 54 120 119 120 182 Other 291 233 246 243 298 524 457 Total non-interest income 1,374 1,576 1,263 1,493 1,599 2,950 3,276 Non-interest expense: Salaries and employee benefits 2,988 3,054 3,116 2,911 3,053 6,042 6,049 Net occupancy and furniture and equipment 866 866 867 851 887 1,732 1,770 Other 1,739 1,599 1,651 1,811 1,724 3,338 3,372 Total non-interest expense 5,593 5,519 5,634 5,573 5,664 11,112 11,191 Income before income taxes 2,800 3,053 2,514 2,935 2,517 5,853 5,354 Provision for income taxes 702 788 571 715 583 1,490 1,284 Net income $ 2,098 $ 2,265 $ 1,943 $ 2,220 $ 1,934 $ 4,363 $ 4,070 Share and Per Share Data: Net income - basic $ 0.62 $ 0.67 $ 0.58 $ 0.66 $ 0.58 $ 1.29 $ 1.22 Net income - diluted $ 0.62 $ 0.67 $ 0.58 $ 0.66 $ 0.58 $ 1.29 $ 1.22 Book value $ 28.66 $ 28.08 $ 26.92 $ 27.16 $ 26.49 $ 28.66 $ 26.49 Cash dividends $ 0.30 $ 0.30 $ 0.29 $ 0.29 $ 0.29 $ 0.60 $ 0.58 Average common shares outstanding - basic 3,383,109 3,369,782 3,351,909 3,343,011 3,333,018 3,376,445 3,327,384 Average common shares outstanding - diluted 3,391,875 3,377,936 3,366,566 3,356,789 3,346,533 3,384,834 3,340,118 Selected Ratios: Return on average assets % Return on average shareholders' equity % Net interest margin (tax equivalent) % Efficiency ratio (tax equivalent) % Average shareholders' equity to total average assets % Net loan charge-offs (recoveries) $ 6 $ 123 $ 255 $ ) $ 383 $ 129 $ 406 Net loan charge-offs (recoveries) - annualized / Average loans excluding held-for-sale % % % -0.01 % Balance Sheet (Average) Assets $ 1,007,036 $ 1,001,189 $ 1,023,365 $ 995,282 $ 961,077 $ 1,004,113 $ 966,204 Investment securities (Trading, AFS & HTM) 342,132 357,428 370,780 343,520 339,508 349,780 352,761 Loans receivable 600,761 600,808 589,096 575,944 573,766 600,785 566,021 Deposits 871,379 862,239 896,730 870,751 839,586 866,809 843,531 Shareholders' equity 93,688 92,251 90,725 89,340 87,803 92,970 87,229
